Order, Supreme Court, New York County (Louis York, J.), entered March 19, 1999, which denied petitioner’s motion to hold respondent in contempt, unanimously affirmed, without costs.
The motion was properly denied on the ground that this Court previously denied another motion in this proceeding that sought the same relief on the same facts (M-1069, Apr. 30, 1998, 1998 NY App Div LEXIS 5628). There is no merit to petitioner’s arguments that this prior order was not on the merits and that this Court lacked subject matter jurisdiction to decide it. We have considered and rejected petitioner’s other arguments. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.